AMENDMENT NO. 2 TO AMENDED AND
RESTATED CREDIT AGREEMENT

AMENDMENT NO. 2 (this “Amendment”) dated as of July 30, 2008, to the AMENDED AND
RESTATED CREDIT AGREEMENT dated as of October 30, 2007, as amended by Amendment
No. 1 (“Amendment No. 1”) to Amended and Restated Credit Agreement dated
January 7, 2008 (as amended by Amendment No. 1, the “Credit Agreement”) among
SPORT SUPPLY GROUP, INC., a Delaware corporation (“Borrower”), the financial
institutions or other entities listed on the signature pages hereto (each, a
“Lender”), MERRILL LYNCH COMMERCIAL FINANCE CORP., as a Lender (including as the
Lender of WCMA Loans), and as Administrative Agent (in such capacity, the
“Administrative Agent”).

BACKGROUND

Borrower, Administrative Agent and Lenders are parties to the Credit Agreement
pursuant to which Administrative Agent and Lenders provide Borrower with certain
financial accommodations.

Borrower has requested that Administrative Agent and Lenders amend the Credit
Agreement, and Administrative Agent and Lenders are willing to do so on the
terms and conditions hereafter set forth.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Credit Agreement.

2. Amendments to Credit Agreement. Subject to satisfaction of the conditions
precedent set forth in Section 4 below:

(a) Section 4.7 (a) of the Credit Agreement is hereby amended by deleting the
reference to “Section 4.7(b)” in clause (ii) thereof and inserting
“Sections 4.7(b) and (c)” in its place.

(b) Section 4.7(b) of the Credit Agreement is hereby amended by adding the words
“, except as provided in Section 4.7(c) hereof,” after the word “that” in the
first line thereof.

(c) A new Section 4.7(c) is hereby added to the Credit Agreement as follows:

“(c) Notwithstanding Section 4.7(b), Borrower may use up to $15,000,000 of the
proceeds of Revolving Loans under this Agreement to refinance existing Debt
evidenced by the Senior Notes, subject to the satisfaction of the following
conditions precedent, each to the satisfaction of Administrative Agent and the
Required Lenders in their reasonable discretion:

(i) NEWYORK01 1297458v2 399999-000001

No Default or Event of Default shall have occurred and shall be continuing
immediately prior to the time of each such use of the proceeds of the Revolving
Loans or would result therefrom;

(ii) On a pro forma basis (after giving effect to each such use of the proceeds
of the Revolving Loans), Borrower shall have excess Revolving Loan borrowing
capacity of not less than $10,000,000; and

(iii) Borrower shall provide Administrative Agent such information concerning
such use of the proceeds of the Revolving Loans as Administrative Agent shall
reasonably request.”

(d) Section 5.6 of the Credit Agreement is hereby amended by adding the words
“except as otherwise expressly permitted by this Agreement,” before word
“declare” in clause (b) thereof.

(e) Section 5.8(a)(iii) of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:

(iv) “(iii) Investments in Senior Notes not exceeding $15,000,000 (A) with the
proceeds of Revolving Loans to the extent permitted by Sections 4.7(b) or (c),
or (B) using funds that do not constitute proceeds of Loans under this
Agreement; provided, that, on a pro forma basis (after giving effect to each
Investment in Senior Notes) Borrower shall have excess Revolving Loan borrowing
capacity of not less than $10,000,000.”

4. Condition to Effectiveness. This Amendment shall become effective upon the
due execution by each of Borrower, Dixie Sporting Goods Co., Inc., Kesslers Team
Sports, Inc., Lenders and Administrative Agent of a counterpart of this
Amendment and delivery of each such counterpart to Administrative Agent.

5. Representations and Warranties. Borrower hereby represents and warrants that:
(a) this Amendment and the Credit Agreement, as amended hereby, constitute
legal, valid and binding obligations of Borrower and are enforceable against
Borrower in accordance with their respective terms; (b) upon the effectiveness
of this Amendment, Borrower and the guarantors each hereby reaffirms all
covenants, representations and warranties made in the Credit Agreement and the
other Financing Documents to the extent the same are not amended hereby and
agree that all such covenants, representations and warranties shall be deemed to
have been remade as of the effective date of this Amendment, except to the
extent that any such representation or warranty relates to a specific date, in
which case such representation or warranty shall be true and correct as of such
earlier date; and (c) no Default or Event of Default has occurred and is
continuing or would exist after giving effect to this Amendment. In addition, to
induce Administrative Agent and Lenders to agree to the terms of this Amendment,
Borrower and the guarantors each represents and warrants that as of the date of
its execution of this Amendment, there are no claims or offsets against, or
rights of recoupment with respect to, or defenses or counterclaims to its
obligations under, the Financing Documents and, in accordance therewith,
Borrower and the guarantors each hereby waives any and all such claims, offsets,
rights of recoupment, defenses or counterclaims, whether known or unknown,
arising prior to the date of this Amendment, and releases and discharges
Administrative Agent, Lenders, and their respective officers, directors,
employees, agents, stockholders, affiliates and attorneys (collectively, the
“Released Parties”) from any and all obligations, indebtedness, liabilities,
claims, rights, causes of action or demands whatsoever, whether known or
unknown, suspected or unsuspected, in law or equity, which Borrower or any
guarantor ever had or now has against the Released Parties, or any of them,
arising prior to the date hereof and from, arising out of, or relating to the
Credit Agreement, the other Financing Documents, and the transactions
contemplated thereby.

6. Effect on the Credit Agreement. Except as specifically amended herein, the
Credit Agreement, and all other Financing Documents shall remain in full force
and effect, and are hereby ratified and confirmed. Upon the effectiveness of
this Amendment, each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein” or words of like import shall mean and be a
reference to the Credit Agreement as amended hereby. The execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of Administrative Agent or Lenders, nor constitute a waiver of
any provision of the Credit Agreement, or any other documents, instruments or
agreements executed and/or delivered under or in connection therewith.

7. Governing Law. This Amendment shall be governed by, and shall be construed
and enforced in accordance with, the laws of the State of Illinois, without
regard to conflicts of laws principles.

8. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

9. Counterparts; Facsimile. This Amendment may be executed by the parties hereto
in one or more counterparts, each of which shall be deemed an original and all
of which when taken together shall constitute one and the same agreement. Any
signature delivered by a party by facsimile transmission shall be deemed to be
an original signature hereto.

10. Severability. In case any provision of or obligation under this Amendment
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

(Page intentionally ends here)

1

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first written above.

SPORT SUPPLY GROUP, INC.

By:      
John Pitts, Chief Financial Officer


MERRILL LYNCH COMMERCIAL FINANCE CORP., as Administrative Agent and a Lender
(including as WCMA Lender)

By:      
Brian Talty, Vice President


BANK OF AMERICA, N.A., as a Lender

By:      
Charles Dale, Vice President


Consented to and Agreed:

DIXIE SPORTING GOODS CO., INC.

By:      
John Pitts, Chief Financial Officer


KESSLERS TEAM SPORTS, INC.

By:      
John Pitts, Chief Financial Officer


[SIGNATURE PAGE TO AMENDMENT NO. 2
TO AMENDED AND RESTATED CREDIT AGREEMENT]

2